Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 1 of 9 PageID #: 13




               EXHIBIT A
     Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 2 of 9 PageID #: 14



              IN THE CIRCUIT COURT Ol?‘RANDOLPH COUNTY, WEST VIRGINIA

SOPHIA CUPP;                           Ci.
                                  2020 JUL "8 P !: 22
                        Plaintiff,
                                 cincL ;■..     . . ^r.'iCE
V.                                                            Civil Action No.
                                 BY.                          Honorabl^T^A >\A. V
                                                 CLf UTY
FCA US LLC, a limited liability corporation and
FIAT CHRYSLER CORPORATION US LLC;

                        Defendants.

                                             COMPLAINT

         Now comes plaintiff, by counsel, for her complaint and hereby alleges and avers upon

information, knowledge and/or belief the following:

         1.      Plaintiff Sophia Cupp is a resident of Elkins, Randolph County, West Virginia,

where at all limes relevant herein, she lived at 123 College Street, Elkins, West Virginia 26241.

         2.      On July 15, 2018, plaintiff was the owner and operator of a 2016 Jeep Cherokee

automobile which was designed, manufactured, advertised, marketed and sold by FCA US LLC

and Fiat Chrysler Corporation US LLC hereafter referred to as a “FCA US LLC”.

         3.      On July 15,2018, plaintiff was driving north on South Randolph Avenue, when her

vehicle veered into a curb then struck a stone building near the street.

         4.      Plaintiffs vehicle was represented to be a safe vehicle with airbags and safety belts

to restrain her should she ever have an accident, and she relied upon the same in her travels while

operating the Jeep vehicle.

         5.      When plaintiffs vehicle struck the stone building, the airbags and restraint system

did not deploy or restrain plaintiff as they were represented and required to, in order to safeguard

her from sustaining injuries.
 Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 3 of 9 PageID #: 15



       6.      The restraint system was dangerous and defective and did not provide plaintiff with

reasonable protection from a frontal collision contrary to the representation by the defendants.

       7.      Defendant knew or should have known that the restraint system was faulty and

defective and would not provide plaintiff with protection by the restraint systems from foreseeable

crashes, should she be Involved in a wreck like what occurred on July 15, 2018.

       8.      As a result of this collision and the defective restraint system, plaintiff was thrown

into and against the interior of the vehicle and sustained bodily injuries.

                                                 COUNT I

       For plaintiff’s first count against FCA US LLC, defendants, plaintiff restates the allegations

above the same as if herein fully restated and further complains and states as follows:

       9.       FCA US LLC and US Fiat Chrysler Corporation LLC, hereinafter collectively

referred to as “FCA US LLC”, are in the business of designing, manufacturing, marketing,

distributing and selling automobiles, including Jeep Cherokee automobiles, and it had and has a

duty to provide the purchasers and users of its automobiles with warnings and instructions us to

safety issues pertaining to the dangers accompanying the operation of their vehicles in the US and

worldwide, including West Virginia.

        10.     FCA US LLC had the duty to design, manufacture, market and sell vehicles which

were safe to drive and which were not dangerous and defective.

        11.     FCA US LLC owed a duty to plaintiff to design, manufacture and distribute its Jeep

vehicles with occupant protection and body restraints in the event of a reasonably foreseeable

collision in order to protect her.




                                                  2
  Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 4 of 9 PageID #: 16



        12.    FCA US LLC negligently, carelessly, wrongfully and recklessly failed to design

and manufacture the 2016 Jeep Cherokee in a manner which resulted in a safe vehicle and one

without defects in its safety restraint system and steering.

        13.    FCA US LLC knew, should have known and investigated their vehicle and known

of the defects in the vehicle and should have warned the plaintiff of said defects, it should have

repaired the defects, recalled the vehicle and resolved all of its safety problems and advised

plaintiff of the same prior to July 15,2018.

        14.    As a proximate result of defendant’s acts, conduct and omissions, as described

above, plaintiff was injured and damaged as a result of the aforesaid crash and the failure to provide

her with a safe and effective restraint system.

        15.    FCA US LLC’s acts, conduct and omissions were reckless and willful such that it

represented a reckless disregard for plaintiff and other drivers’ rights and safety.

        16.    As a proximate result of defendants’ and each of their acts, conduct and omissions,

plaintiff was injured and damaged as follows:

               a.      She suffered bodily injury and incurred and will in the future incur medical
                       bills;
               b.      She suffered pain and suffering and will suffer the same in the future;
               c.      She suffered severe emotional distress and will suffer the same in the future;
               d.      She suffered the loss of enjoyment of life and will in the future;
               e.      She lost income and will lose income in the future;
               f.      She was damaged in other ways as the facts and evidence will disclose; and
               g-      She is entitled to punitive damages.

        WHEREFORE, plaintiff demands judgment of and from defendants and each of them

jointly and severally for compensatory damages and punitive damages in an amount to be

determined by the Court and jury; a trial by jury; the costs and disbursements of this action; pre>

judgment and post-judgment interest, for attorney fees, interest and all other relief as the Court

deems fair and just.
  Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 5 of 9 PageID #: 17



                                             COUNT II

       For plaintiffs second count against FCA US LLC, defendants, plaintiff restates the

allegations above the same as if herein fully restated and further complains and states as follows:

        17.    FCA US LLC defendants were negligent in the design, manufacture, distribution

and sale of the subject vehicle by its failure to provide an adequate and safe crashworthy vehicle

for the reason that the safety restraint system did not deploy and allowed for plaintiffs body to be

violently struck against the interior of the vehicle.

        18.    FCA US LLC was negligent in the design, manufacture, distribution and sale of the

vehicle in that the Jeep failed to provide for air bags to protect the driver’s body from being struck

by solid and rigid parts of the vehicle in a foreseeable crash.

        19.     FCA US LLC was negligent in that it failed to provide plaintiff with adequate

warnings of the dangers of being severely injured in a foreseeable crash as set forth above.

       20.     The vehicle was unreasonably dangerous and defective for the reason as set forth

above in that it did not provide the plaintiff with adequate protection from serious injury in a

foreseeable collision and FCA US LLC did not warn plaintiff of the defects.

        21.    The Jeep vehicle was further defective and dangerous in the following respects:

                (a)     The failure to provide an adequate occupant restraint system or system for

                        protection;

                (b)     The failure to provide adequate structural and occupant protection and

                        energy management systems to dissipate crash energy;

                (c)     The failure to provide a restraint system which should deploy when the

                        vehicle was involved in a foreseeable crash so the operator would be

                        adequately restrained in their seat and protected from personal injury;


                                                   4
  Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 6 of 9 PageID #: 18



               (d)     The failure to provide a vehicle that would remain stable and roadworthy

                       while driving the same;

               (e)     The failure to provide a seatbelt and other occupant restraint such that the

                       driver would be properly and reasonably restrained in the seat; and

               (0      Other defects as the evidence will show.

       22.     The negligent, careless, wrongful and unlawful acts of the FCA US LLC defendants

were a proximate cause of the injuries to the plaintiff as set out as follows:

               a.      She suffered bodily injury and incurred and will in the future incur medical
                       bills;
               b.      She suffered pain and suffering and will suffer the same in the future;
               c.      She suffered severe emotional distress and will suffer the same in the future;
               d.      She suffered the loss of enjoyment of life and will in the future;
               e.      She lost income and will lose income in the future;
               f.      She was damaged in other ways as the facts and evidence will disclose; and
               g*      She is entitled to punitive damages.

       WHEREFORE, plaintiff demands Judgment of and from defendants and each of them

Jointly and severally for compensatory damages and punitive damages in an amount to be

determined by the Court and Jury; a trial by Jury; the costs and disbursements of this action; pre-

judgment and post- Judgment interest, for attorney fees, interest and all other relief as the Court

deems fair and Just.

                                            COUNT III

       For her third count against FCA US LLC, defendants, plaintiff realleges all allegations

above the same as if herein fully restated and further alleges as follows:

       23.     FCA US LLC defendants designed, manufactured, assembled, tested, inspected,

provided warnings and instructions, marketed, distributed, and sold the Jeep, such that when the

vehicle was placed into the stream of commerce, it was in an unreasonably dangerous and defective



                                                   5
  Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 7 of 9 PageID #: 19



condition and was not reasonably safe for its intended use, thereby rendering the FCA US LLC

defendants strictly liable for the resulting injuries and damages.

       24.     The defective nature of the Jeep vehicle was a proximate cause of the plaintiffs

injuries and damages as set forth as follows:

               a.      She suffered bodily injury and incurred and will in the future incur medical
                       bills;
               b.      She suffered pain and suffering and will suffer the same in the future;
               c.      She suffered severe emotional distress and will suffer the same in the future;
               d.      She suffered the loss of enjoyment of life and will in the future;
               e.      She lost income and will lose income in the future;
               f.      She was damaged in other ways as the facts and evidence will disclose; and
               g-      She is entitled to punitive damages.

       WHEREFORE, plaintiff demands judgment of and from defendants and each of them

jointly and severally for compensatory damages and punitive damages in an amount to be

determined by the Court and jury; a trial by jury; the costs and disbursements of this action; pre­

judgment and post-judgment interest, for attorney fees, interest and all other relief as the Court

deems fair and just.

                                             COUNT IV

        For her fourth count against defendants, plaintiff realleges all allegations above as if herein

fully restated and further alleges as follows:

       25.     The FCA US LLC defendants knew or should have known of the defective,

unreasonably dangerous condition of the vehicle and the lack of the reasonable safety for the

intended use of the Jeep, and defendants failed to warn its purchasers, owners and the ultimate

users, of the defects, including plaintiff of the unreasonable and dangerous defective condition and

lack of safety of the vehicle for its intended use.

       26.     Despite its knowledge of the hazards involved, the FCA US LLC defendants

knowingly, willfully, wantonly, recklessly, and intentionally exposed the ultimate users,

                                                      6
 Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 8 of 9 PageID #: 20



purchasers or lessors, the consuming public and plaintiff to the unsafe conditions such that there

was a foreseeable and reasonably expected likelihood that they would suffer serious injuries.

       27.     The failure to warn by the FCA US LLC defendants was a proximate cause of the

plaintiff’s injuries and damages as identified as follows:

               a.      She suffered bodily injury and incurred and will in the future incur medical
                       bills;
               b.      She suffered pain and suffering and will suffer the same in the future;
               c.      She suffered severe emotional distress and will suffer the same in the future;
               d.      She suffered the loss of enjoyment of life and will in the futui-e;
               e.      She lost income and will lose income in the future;
               f.      She was damaged in other ways as the facts and evidence will disclose; and
               g-      She is entitled to punitive damages

               WHEREFORE, plaintiff demands Judgment of and from defendants and each of

them Jointly and severally for compensatory damages and punitive damages in an amount to be

determined by the Court and Jury; a trial by Jury; the costs and disbursements of this action; pre-

Judgment and post-Judgment interest, for attorney fees, interest and all other relief as the Court

deems fair and Just.

                                             COUNT V

       For her fifth count against FCA US LLC, defendant, plaintiff i-ealleges all allegations above

as if herein fully restated and further alleges as follows:

       28.     The FCA US LLC defendants were and are merchants in the biisine.ss of designing,

manufacturing, assembling, testing, inspecting, providing warranties and instructions, marketing,

distributing, leasing, and / or selling automobiles.

       29.     The FCA US LLC defendants expressly and impliedly warranted that the above

described Jeep was of merchantable quality and further warranted the safety and fitness of the

vehicle for its particular and intended puipose for the reasons identified above.



                                                   7
  Case 2:20-cv-00035-TSK Document 1-1 Filed 08/24/20 Page 9 of 9 PageID #: 21



        30.          By designing, manufacturing, assembling, testing, inspecting, providing without

adequate warnings and instructions, marketing, distributing, leasing, selling, and/or otherwise

placing the Jeep into the stream of commerce in the above described defective and unreasonably

dangerous condition the vehicle was unmerchantable, and unfit for its particular and intended use

and purposes. Therefore, FCA US LLC defendant beached their express and implied warranties to

plaintiff and defendants are strictly liable therefor.

        31.          The breaches of warranty by the FCA US LLC defendants were a proximate cause

of the plaintiffs injuries and damages identified as follows;

                     a.     She suffered bodily injury and incurred and will in the future incur medical
                            bills;
                     b.     She suffered pain and suffering and will suffer the same in the future;
                     c.     She suffered severe emotional distress and will suffer the same in the future;
                     d.     She suffered the loss of enjoyment of life and will in the future;
                     e.     She lost income and will lose income in the future;
                     f.     She was damaged in other ways as the facts and evidence will disclose; and
                     g-     She is entitled to punitive damages


         WHEREFORE, the plaintiff demands judgment against defendants and each of them

jointly and severally for compensatory damages, punitive damages, pre-judgiTi?ht and post­

judgment interest, the costs and disbursements of this case, attorney fees and a trial by jury and for

such other, further and general relief as the Court deems just and proper.

                                                           SOPHIA CUPP,

                                                           By Counsel


Wfarvin W. Masters/^
West Virginia State Bar No. 2359 '
The Masters Law Firm Ic
181 Summers Street
Charleston, West Virginia 25301-2177
(304) 342-3106
Counsel for Plaintiff
F:V4\363\p001.docx

                                                       8
